DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (WO 2017/163291 A1 – see USPN 2019/0025692 A1 for citations below).

As to claim 1, Yamashita teaches an apparatus (see at least Abstract, fig. 1: projection system 100, figs. 7-9) comprising: 

control a transmissivity of a transparent screen (see at least fig. 1: transparent screen 30 and figs. 7-9) and a brightness an image projected on the transparent screen (see at least fig. 1: image brightness of projection light 1 and [0059]-[0098] “brightness”), based on characteristics of an environment proximate to the transparent screen (see at least fig. 1: illuminance sensor 13, transparent screen 30, figs. 7: external light 10, figs. 8-9).
However, Yamashita fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Yamashita because Yamashita expressly teaches combining elements from various embodiments (see at least [0173] and [0196]-[0197]).  Further, all the embodiments relate to the same field of transparent screens which display images projected from projectors, projection systems including transparent screens, and methods of controlling transparent screens.

As to claim 19, Yamashita teaches a method (see at least Abstract, figs. 1 and 7-9) comprising: controlling a transmissivity of a transparent screen (see at least fig. 1: transparent screen 30 and figs. 7-9) and a brightness of an image projected on the transparent screen (see at least fig. 1: image brightness of projection light 1 and [0059]-[0098] “brightness”), based on characteristics of an environment proximate to the transparent screen (see at least fig. 1: illuminance sensor 13, transparent screen 30, figs. 7: external light 10, figs. 8-9). 
However, Yamashita fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the 

As to claim 20, Yamashita teaches a non-transitory computer-readable medium having embodied thereon a program (see at least Abstract, figs. 1 and 7-9 and [0140] “Controller 12 is implemented with a processor or dedicated circuit which reads a program from a built-in memory to execute the read program, for example. Controller 12 may be integrated with display panel 30b”), which when executed by a computer causes the computer to execute a method, the method comprising: controlling a transmissivity of a transparent screen (see at least fig. 1: transparent screen 30 and figs. 7-9) and a brightness of an image projected on the transparent screen (see at least fig. 1: image brightness of projection light 1 and [0059]-[0098] “brightness”), based on characteristics of an environment proximate to the transparent screen (see at least fig. 1: illuminance sensor 13, transparent screen 30, figs. 7: external light 10, figs. 8-9). 
However, Yamashita fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Yamashita because Yamashita expressly teaches combining elements from various embodiments (see at least [0173] and [0196]-[0197]).  Further, all the embodiments relate to the same field of transparent screens which display images projected from projectors, 

As to claim 2, Yamashita teaches the apparatus (see at least fig. 1: 100) of claim 1 (see above rejection), wherein the circuitry (see at least fig. 1: 12) is further configured to: acquire environment information associated with the environment (see at least figs. 1-2: 13 and fig. 8: S11 and S12); and control the transmissivity (see at least fig. 8: transmittance control in S13 and S15) of the transparent screen (see at least fig. 1: 30) and the brightness of the image based on the acquired environment information (see at least figs. 1, 7, 8: illuminance of external light S11 and luminance control S13 and S15).

As to claim 3, Yamashita teaches the apparatus of claim 1 (see above rejection), wherein the circuitry is further configured to: control the brightness of the projected image by controlling pixel information of the projected image (see at least figs. 8-9: luminance control of the projected image).

As to claim 4, Yamashita teaches the apparatus of claim 2 (see above rejection), wherein the environment information includes a numerical value of an illuminance of the environment proximate to the apparatus (see at least fig. 1 and [0079] “a value according to the illuminance of external light 10”).



As to claim 6, Yamashita teaches the apparatus of claim 4 (see above rejection), wherein the circuitry (see at least fig. 1 and 9) is further configured to: control the transmissivity of the transparent screen to be a first level (see at least fig. 9: 28% transmittance) based on the illuminance being a second level (see at least fig. 9: illuminance 1000Ix); and control the transmissivity of the transparent screen to be a third level (see at least fig. 9: 35% transmittance) based on the illuminance being a fourth level (see at least fig. 9: illuminance 500Ix), wherein the first level (28%) is lower than the third level (35%) and the second level (1000lx) is higher than the fourth level (500lx).

Claims 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (WO 2017/163291 A1 – see USPN 2019/0025692 A1 for citations below) in view of Oba (WO 2017/183322 A1 – see USPN 2019/0126824 A1 for citations below).


Yamashita does not directly teach wherein the circuitry is further configured to: acquire position information of a relative positional relationship between a user and the transparent screen; determine whether the user is directly facing the transparent screen or obliquely facing the transparent screen based on the acquired position information; and control the transmissivity of the transparent screen, a transmissivity of a light control mirror, or the brightness of the projected image, based on the determination.
Oba teaches wherein the circuitry is further configured to: acquire position information of a relative positional relationship between a user and the transparent screen (see at least fig. 13: sensor unit 104 and [0136] “sensor unit 104 follows and tracks the motion of the head of the driver” and [0137] “the position of the head of the driver”); determine whether the user is directly facing the transparent screen or obliquely facing the transparent screen based on the acquired position information; and control the transmissivity of the transparent screen, a transmissivity of a light control mirror, or the brightness of the projected image, based on the determination (see at least fig. 13: head motion detection by 104 and [0121] “control reflectance or transmittance as the reflection plate”, [0123]-[0128], claims 18-19). 
Incorporating the position information of Oba into Yamashita would be an obvious combination to a person having ordinary skill in the art before the effective filing date of the claimed invention because the position information is well known in the art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results 

As to claim 8, Yamashita teaches the apparatus of claim 1 (see above rejection).
Yamashita does not directly teach wherein the circuitry is further configured to: acquire motion information of a motion of a user.
Oba teaches wherein the circuitry is further configured to: acquire motion information of a motion of a user (see at least fig. 13: head motion detection by 104).
Incorporating the motion information of Oba into Yamashita would be an obvious combination to a person having ordinary skill in the art before the effective filing date of the claimed invention because the motion information is well known in the art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Support for modifying Yamashita is found in at least paragraphs [0173] and [0196]-[0197] and support for modifying Oba is found in at least paragraphs [0163] and [0166].

As to claim 9, the combination of Yamashita and Oba teach the apparatus of claim 8 (see above rejection), wherein the circuitry is further configured to control the transmissivity of the transparent screen (see Oba at least fig. 13 and [0121] “control reflectance or transmittance as 

As to claim 10, the combination of Yamashita and Oba teach the apparatus of claim 8 (see above rejection), wherein the light control mirror can switch between a mirror state and a transparent state (see Oba at least figs. 1-2, 13 and [0121] “a reflectance variable mirror (electrochromic mirror) that can electrically control reflectance or transmittance as the reflection plate 201”, [0123]-[0128]).

As to claim 11, the combination of Yamashita and Oba teach the apparatus of claim 10 (see above rejection), wherein the circuitry is further configured to: determine whether the user is directly facing the transparent screen or obliquely facing the transparent screen based on the acquired motion information; control the light control mirror to be in the mirror state based on a determination that the user is directly facing the transparent screen; and control the light control mirror to be in a transparent state based on a determination that the user is obliquely facing the transparent screen (see Oba at least figs. 1-2, 13: sensor unit 104 and [0121] “a reflectance variable mirror (electrochromic mirror) that can electrically control reflectance or transmittance as the reflection plate 201”, [0123]-[0128], [0136] “sensor unit 104 follows and tracks the motion of the head of the driver and the sight line movement” and [0137] “the position of the head of the driver”).



As to claim 13, the combination of Yamashita and Oba teach the apparatus of claim 12 (see above rejection), wherein the circuitry is further configured to: control the brightness of the projected image to be a first level based on a determination that the user is directly facing the transparent screen; and control the brightness of the projected image to be a second level higher than the first level based on a determination that the user is obliquely facing the transparent screen (see Yamashita at least fig. 9 and Oba at least fig. 13 and [0135]-[0139]).

As to claim 14, the combination of Yamashita and Oba teach the apparatus of claim 12 (see above rejection), wherein the circuitry is further configured to: control the transmissivity of the transparent screen to be a first level based on a determination that the user is directly facing the transparent screen; and control the transmissivity of the transparent screen to be a second level higher than the first level based on a determination that the user is obliquely facing the transparent screen (see Yamashita at least fig. 9 and Oba at least fig. 13 and [0135]-

As to claim 15, the combination of Yamashita and Oba teach the apparatus of claim 12 (see above rejection), wherein the circuitry is further configured to: control the transmissivity of the light control mirror to be a first level based on a determination that the user is directly facing the transparent screen; and control the transmissivity of the light control mirror to be a second level higher than the first level based on a determination that the user is obliquely facing the transparent screen (see Yamashita at least fig. 9 and Oba at least fig. 13 and [0135]-[0139]: the control of the display control unit 105 setting of the reflectance of the reflection plate 201 based on the head positions with respect to the rearward sight or frontward sight).

As to claim 16, the combination of Yamashita and Oba teach the apparatus of claim 8 (see above rejection), wherein the circuitry is further configured to: determine whether a head of the user is moving sideways with respect to the transparent screen or upward/downward with respect to the transparent screen; and control the transmissivity of the transparent screen or the brightness of the projected image based on the determination (see Yamashita at least fig. 9 and Oba at least fig. 13 and [0135]-[0142]).

As to claim 17, the combination of Yamashita and Oba teach the apparatus of claim 16 (see above rejection), wherein the circuitry is further configured to: control the brightness of the projected image to be a first level based on a determination that the head of the user is 

As to claim 18, the combination of Yamashita and Oba teach the apparatus of claim 16 (see above rejection), wherein the circuitry is further configured to: control the transmissivity of the transparent screen to be a first level based on a determination that the head of the user is moving upward/ downward: and control the transmissivity of the transparent screen to be a second level higher than the first level based on a determination that the head of the user is moving sideways (see Yamashita at least figs. 1,7-9 and Oba at least fig. 13 and [0135]-[0142]).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Oba (WO 2017/183322 A1 – see USPN 2019/0126824 A1 for citations below) 

As to claim 1, Oba teaches an apparatus (see at least figs. 1, 6, 13 and claims 1-2, 18-21) comprising: 
circuitry (see at least fig. 13) configured to: 
control a transmissivity of a transparent screen (see at least fig. 13 and [0121] “control reflectance or transmittance as the reflection plate”, claims 18-19) and a brightness an image projected on the transparent screen (see at least fig. 13 and [0121] “control the brightness and contrast of the CMS image projected from the projection unit 202, claims 18-19), based on characteristics of an environment proximate to the transparent screen (see at least fig. 13 and 
However, Oba fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Oba because Oba teaches combining elements from various embodiments (see at least [0163] and [0166]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        12/28/21

		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623